EXHIBIT 21.01 Subsidiaries Jurisdiction of Incorporation Name under which business conducted Boots & Coots Services, L.L.C. Texas Boots & Coots Services, Inc. Delaware Boots & Coots/IWC British Virgin Overseas, Inc. Islands Boots & Coots Canada, Ltd. Alberta, Canada Boots & Coots/IWC De Venezuela, S.A. Venezuela Boots & Coots International Cayman Islands HWC Limited Louisiana Boots & Coots Services de Mexico Mexico S. de R.L. de C.V. Snubco USA, Inc Wyoming Stasso Holdings, Inc. Wyoming Boots & Coots Nigeria, Limited Nigeria
